oOo ont moaoart WOW NH —

BD PRO FO PO RO PO ND OUuNDlUNMDUlUwRSlUSUlU UU UCU DUC UO UlClU
on Do fF WwW NY | OF OF DON Dom F&F WwW HY |= OC

JS-&

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Chris Langer, Case 8:19-CV-00902-AG-DFM
Plaintiff. proposed! udgment
, re: Defau Hademenn
v.
Raul Perez Balbas;
Maria Perez;
and Does 1-10,
Defendants.

 

 

 

 

Rrepesed JUDGMENT Case: 8:19-CV-00902-AG-DFM
oO on OO oO fF WwW DH =

MB PM BR PR BR BD PD KR RHR —|— — sm se ee hull lk
co NO oO fF WOW NM |= OC oO DAN Do B&B WwW PY =| CO

 

Upon review of the court files, the application for default judgment,
the declarations submitted in support of the default judgment, and the
evidence presented having been fully considered, it is hereby ordered and
adjudged that plaintiff Chris Langer shall have JUDGMENT in his favor in
the amount of $9;+95:00 against defendants Raul Perez Balbas and Maria
Perez. ff een
Additionally, defendants Raul Perez Balbas and Maria Perez are
ordered to provide van-accessible parking, accessible restroom facilities and
accessible dining surfaces at the property located at 1403 E. First Street,

Santa Ana, California, in compliance with the Americans with Disabilities Act

Accessibility Standards. CE
AZ

Dated: \of7 Li9 By:
istrict Judge

Uni

  
      
 

 

  

State

   

Presented by:

Dennis Price, Esq.
858-375-7385
dennisp@potterhandy.com
Attorney for Plaintiff

 

“Proposed JUDGMENT Case: 8:19-CV-00902-AG-DFM
